Allowable Subject Matter
Claims 1-4, 8-14, 17 and 21-28 are allowed.  
The following is an examiner’s statement of reasons for allowance:
  
The prior art fails to teach or clearly suggest the limitations stating:
 “the second etching gas comprises F2 and NH3, ClF3, or NF3 and NH3” recited in claim 6, or
“the second etching process is performed using a second etching gas comprising F2 and NH3, ClF3, or NF3 and NH3” as recited in claim 16.
Kim teaches a method including a first etch to expose second semiconductor material, forming nanostructures with a first shape (¶¶ 0049-0050 & fig. 3E), and a second etch to reshape the nanostructures, the second etch performed by a second etching gas (¶ 0061: second etching process uses chemicals configured to etch oxide, and in at least one embodiment, the second etching chemical is a dry etch which implicitly comprises a gas).  Purayath teaches a method of etching semiconductor material using etching gas comprising F2 (¶ 0046: silicon germanium etch includes gaseous F2).  However, neither Kim in view of Purayath teaches a first etching gas comprising F2 and HF, and a second etching gas comprising F2 and NH3, ClF3, or NF3 and NH3.

Miura et al. (PG Pub. No. US 2020/0312658 A1) teaches using ClF3 gas to form nanowire channels 703 but fails to teach the ClF3 gas reshapes nanostructures into a second shape different from a first (initial) shape, as required by parent claim 1.
Thompson et al. (PG Pub. No. US 2019/0393350 A1) teaches a method comprising a first etch (¶ 0046 & figs. 3A-3B: isotropic etch process to remove sacrificial material 120 and release nanowires 118, similar to first etch of Kim as modified by Purayath), and a second etch to change the released 
Lee et al. (PG Pub. No. US 2010/0068862 A1) teaches a method comprising a first etch (¶ 0091 & figs. 11I: isotropic etch process to remove sacrificial material 512/516 and release nanowire channels 514a), and a second etch to change the released nanowires into a second shape (¶ 0092 & fig. 11J: 514a etched into rounded shape 514b).  
However, none of the cited prior art teaches a first etching gas comprising F2 and HF, or performing the second etch using an etching gas comprising F2 and NH3, ClF3, or NF3 and NH3.
In light of these limitations in the claims (see Applicant’s figs. 11A-11B & ¶¶ 0049-0050), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 12 and 21 contain etching gas limitations analogous to claim 1, and are allowable over the cited prior art for the reason above.

Claims 8-11, 13-14, 17 and 22-28 depend on claims 1, 12 and 21, and are allowed for implicitly including the allowable subject matter above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894